Citation Nr: 1023834	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the above claim.

In February 2008, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim. 

In May 2008, the Board remanded the matter to the RO for the 
purpose of obtaining the Veteran's Social Security 
Administration records and for a supplemental medical 
opinion.  As the requested development has been completed, no 
further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  The matter was returned to the Board in December 
2009. 


FINDING OF FACT

The Veteran's current bilateral knee disorder, diagnosed as 
arthritis of the knees and residuals from a surgical history 
of left knee arthroscopy, was not manifest during active 
service or until many years thereafter, nor is the currently 
diagnosed bilateral knee disorder otherwise related to 
service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral knee disorder have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated May 2005 informed 
the Veteran of all three elements required by 38 C.F.R. 
§ 3.159(b), as stated above.  In light of the denial of the 
Veteran's claim for service connection, no disability rating 
or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This duty includes assisting the Veteran in the 
procurement of service treatment records, other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's 
service treatment records, Social Security Administration 
records, and all available private treatment records.  In 
accordance with 38 C.F.R. § 3.159(c)(1), the RO attempted to 
obtain private treatment records from St. Catherine's 
Hospital, but received a negative reply.  The RO notified the 
Veteran that VA was unable to obtain the records from St. 
Catherine's Hospital, explained the efforts VA made to 
acquire the records, and informed the Veteran that VA would 
move forward with the claim if he did not send the 
information and evidence or otherwise contact the RO within 
30 days of the date of the letter.  Therefore, the RO 
fulfilled its duty to assist the Veteran in the efforts 
undertaken to obtain his private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not 
identified any additional relevant records that VA failed to 
obtain.  

Lastly, an initial VA examination was conducted in August 
2007 in which the examiner reviewed the claims file; 
considered the Veteran's history; and conducted a physical 
examination.  In the May 2008 decision, the Board found that 
it was unclear from the examination report whether the 
examiner reviewed the Veteran's service treatment records and 
remanded the appeal for a supplemental opinion.  Accordingly, 
an additional opinion was obtained in October 2009 in which 
the examiner reviewed the claims file, including the service 
treatment records; considered the history of the Veteran's 
knee injury as reported by the Veteran; and reviewed the 
relevant x-rays.  As any defects in the original examination 
were cured by the subsequent October 2009 supplemental 
opinion, the Veteran has been provided with an examination 
that is accurate, descriptive, and based on the complete 
medical record, including the Veteran's lay assertions.  
Therefore, VA has fulfilled any duty to provide a thorough 
and contemporaneous medical examination.  38 U.S.C.A. § 
5103A;  38 C.F.R. § 3.159(c)(4). 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he suffers from a current bilateral 
knee disorder due to a knee injury that he incurred in 
service.  Specifically, he asserts that he stepped on a rock 
or gravel while running during physical training and twisted 
his left knee.  He stated that he did not fall and he 
finished the one mile run.  He denied any specific injury to 
the right knee.  See Hearing transcript, page 3, dated 
February 22, 2008; VA examination report dated August 18, 
2007.  The Veteran contends that he was told that he had 
ligament and cartilage injury to his left knee.  See VA 
examination report dated August 18, 2007.  He also stated 
that he was told that he had stress fractures.  He reports 
that he was kept in the hospital for a few days and on 
crutches for three to four weeks.  He also asserts that he 
was put on a permanent profile and restricted from overseas 
duty because of his knees.  See VA Form 21-526, received 
April 14, 2005.  

The Veteran has stated that he has suffered from continuity 
of knee symptomatology since service.  In September 2006, he 
stated that he has fluid drained from behind his knees in 
1971 and at least five or six times thereafter.  See VA Form 
21-4138, dated September 14, 2006.  At his hearing in 
February 2008, he indicated that this initial post-service 
treatment was in 1979.  See Hearing transcript, page 5, dated 
February 22, 2008.

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  As discussed below, however, 
there is no evidence in the veteran's claims file of 
arthritis of the left or right knee within one year of 
separation from service in April 1969, so the presumptive 
provisions of 38 C.F.R. 
§ 3.307(a) and 3.309( a) for a chronic disease do not apply 
to this case.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §  5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's private treatment records from May 1999 
indicate that he was hospitalized for a torn ligament of the 
left knee in 1985.  A multiple impairment questionnaire 
completed by the Veteran's private physician in December 2004 
provides diagnoses of arthritis of the knees and torn 
ligament of the left knee. Treatment notes dated February 
2005 for left knee pain and instability note that the Veteran 
has been disabled since March 2004.  This record also 
contains the notation "torn cartilage 'service.'"  The 
Veteran was provided with a VA examination in August 2007, 
and the examiner diagnosed bilateral knee arthritis.  The 
examiner also determined that the Veteran likely had a 
degenerative meniscal tear of the left knee.  Although the 
Veteran's private hospitalization records are not available, 
the Veteran has consistently stated that he had knee surgery 
in 1984.  He also provided a corroborating statement by his 
supervisor at his place of employment at the time of the 
surgery.  Furthermore, at the October 2009 VA examination, 
the examiner determined that the Veteran had an arthroscopic 
meniscectomy of the left knee in 1984.  Therefore, the 
Veteran has a current diagnosis of arthritis of the knees and 
residuals from an established surgical history of left knee 
arthroscopy. 

As noted above, the Veteran asserts that he injured his knees 
in service during physical training and was diagnosed with a 
knee stress fracture, torn ligament, and torn cartilage.  The 
service treatment records show that the Veteran was treated 
for stress fractures.  However, his statements as to a 
twisting injury and suffering torn ligaments and torn 
cartilage are not credible as they are refuted by service 
treatment records, which were made contemporaneous to 
service.  The service treatment records show treatment for 
knee pain, worse on the left, and diagnoses of stress 
fractures of the upper tibia from April 1967 to July 1967.  
In April 1967, the Veteran complained of soreness in both 
knees with exacerbation during a one mile run.  However, he 
denied a history of an injury.  There were no further 
complaints or treatment of the knees for the two-year 
remainder of service.  On separation examination in April 
1969, the Veteran denied having any knee problems and 
clinical evaluation of the lower extremities was normal.  In 
short, during service the Veteran himself denied suffering 
any injury to the knees and there is no medical evidence of 
torn ligaments or torn cartilage.  Rather, the Veteran was 
diagnosed as having stress fractures of the upper tibia.  
While the Veteran is competent to identify a contemporaneous 
medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the Board nevertheless finds that the 
Veteran's recollection of the twisting injury and diagnoses 
he received in service is not credible evidence.  While the 
Board does not doubt the sincerity of the Veteran's belief, 
the credibility of his recollection is diminished due to the 
amount of the time that has passed since service.  In fact, 
the Veteran testified as to his difficulty in remembering the 
specific details of his injury at his February 2008 hearing 
due to the amount of time that has passed since service.  

The Veteran's assertion that he suffered a bilateral stress 
fracture of the knees in service is supported by his service 
treatment records, which show treatment for knee pain and a 
stress fracture beginning in April 1967.  Therefore, the 
Veteran's testimony and service treatment records establish 
that he incurred a stress fracture of both knees during 
service. 

However, the preponderance of the evidence is against finding 
that the Veteran's current arthritis of the knees and 
arthroscopic meniscectomy residuals are related to service.  
The Veteran was provided with VA examinations in August 2007 
and October 2009.  The August 2007 VA examiner noted that the 
army medical record would have to be reviewed in order to 
determine if the Veteran actually suffered a meniscal tear in 
service or what only treated for a tibial stress fracture.  
If the evidence supported the latter conclusion, the examiner 
thought it would be less likely than not that the Veteran's 
current arthritis of the knees was caused by his military 
service.  If the evidence supported a meniscal tear in 
service, then the examiner thought that his in-service injury 
would be related to his current knee disorders.  

A second medical opinion was obtained in October 2009 in 
order to obtain an opinion that took the Veteran's service 
treatment records into consideration.  The examiner provided 
the opinion that the left and right knee disabilities of 
arthritis are less likely than not related to the Veteran's 
military service because stress fractures have no bearing or 
implications with regard to degenerative changes of the knee 
over time.  Instead, the examiner determined that the 
arthroscopic meniscectomy of the left knee that the Veteran 
underwent fifteen years after service contributed to his 
advanced degenerative changes, and that the remainder of the 
arthritis of the right knee was more likely than not related 
to age-related progression.   

The Veteran does not contend that he suffered from arthritis 
within a year of discharge from service, such that the 
presumptive provisions of  38 C.F.R. §3.307(a) and 3.309( a) 
do not apply, but he has asserted continuous symptoms of knee 
pain since service.  He is competent to testify to these 
symptoms.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.303, 3.307; 
Clyburn v. West, 12 Vet. App. 296, 301 (1999).  However, the 
Veteran's recollections of his post-service treatment and 
symptoms have been inconsistent.  In the September 2006 NOD, 
the Veteran asserted that had fluid drained from his knee 5 
or 6 times beginning in 1971, two years after separation from 
service, but at his February 2008 hearing, the Veteran stated 
that he first sought treatment in 1979.  Additionally, the 
Veteran asserted that he has had knee pain since service at 
his September 2004 Tennessee Disability Determination 
examination, but testified at the February 2008 hearing that 
his symptoms have been "off and on," rather than 
continuous.  The Board also notes that the service treatment 
records showed no further complaints or treatment related to 
the knees from July 1967 to April 1969; and on the April 1969 
separation examination the Veteran denied any knee problems.  
Due to these inconsistencies, the Board finds that the 
Veteran's assertions of continuous knee pain since service 
cannot serve as credible evidence of continuous 
symptomatology since service. 

Additionally, while private treatment records from February 
2005 contain the notation "torn cartilage 'service,'"  and 
social security examination records from September 2004 note 
a history of a torn ligament in service, the Board finds that 
these notations are a record of the Veteran's own assertions 
regarding his past medical history.  Therefore, it is a bare 
transcription of lay history and not an etiological opinion 
given by the Veteran's private physician, and cannot serve as 
competent medical evidence of a nexus between the Veteran's 
knee injury in service and his current knee disorders.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, 
this reported history conflicts with the Veteran's service 
treatment records which show treatment for a stress fracture 
only.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

Therefore, because the preponderance of the competent and 
credible evidence of record indicates that the Veteran 
suffered only stress fractures in service and that his 
current knee disability is not related to this in-service 
finding, the benefit of the doubt doctrine does not apply and 
service connection must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  

ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


